        Case 1:20-cv-01517-SCJ Document 12 Filed 04/12/20 Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

SARA CARTER, ET.AL.,                     )
                                         )
      Plaintiffs,                        )         CIVIL ACTION FILE NO.
                                         )
v.                                       )         1:20-CV-01517-SCJ
                                         )
                                         )
BRIAN KEMP, ET.AL.,                      )
                                         )
      Defendants.                        )

PLAINTIFF’S SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION FOR
             TRO OR PRELIMINARY INJUNCTION

      Plaintiffs commenced this action against Defendants for violations of

Plaintiffs’ Due Process and Second Amendment rights. Plaintiffs now move for a

Temporary Restraining Order or Preliminary Injunction. In particular, Plaintiffs

seek an order enjoining enforcement of O.C.G.A. § 16-11-126 (prohibiting carrying

a weapon without a license) during the pendency of this case, or at least until the

current state of emergency has abated.

      Georgia weapons carry licenses (“GWLs”) are issued by each county probate

judge, including Defendant Pinkie Toomer (“Toomer”). O.C.G.A. § 16-11-129.



                                             1
        Case 1:20-cv-01517-SCJ Document 12 Filed 04/12/20 Page 2 of 9




Toomer and other probate judges have suspended accepting applications for GWLs,

thus making it no longer possible to obtain the license required.

Factual Background

      On March 4, 2020, Defendant Brian Kemp, Governor of the State of Georgia,

(“Kemp”) declared a state of public health emergency for the State. Declaration of

Public Health Emergency.       On the same day, Chief Justice Harold Melton

(“Melton”) of the Supreme Court of Georgia declared a state of judicial emergency

for the entire state. Declaration of Judicial Emergency. The Declaration of Judicial

Emergency directs courts to maintain “essential functions,” and extends deadlines

and expirations.

      On March 17, 2020, the state Council of Probate Judges, in response to the

Declaration of Judicial Emergency, sent an information sheet to the 159 probate

judges in Georgia. Information Sheet. The Information Sheet states, “Probate

Courts1 will temporarily suspend acceptance of applications for Weapons Carry

Licenses and Renewal Weapons Carry Licenses pursuant to an Order of the Supreme




1
 Pursuant to O.C.G.A. § 16-11-129, GWLs are issued by probate judges, not
probate courts.
                                        2
         Case 1:20-cv-01517-SCJ Document 12 Filed 04/12/20 Page 3 of 9




Court of Georgia declaring a Judicial Emergency.”2 It should be noted that there is

no authority for the Chief Justice, the Probate Judges Council, or an individual

probate judge to suspend processing GWL application. Georgia law explicitly

forbids such suspension. O.C.G.A. § 16-11-129(d)(4) (“The judge of the probate

court shall not suspend the processing of the application or extend, delay, or avoid

any time requirements provided for under this paragraph.”)

       Toomer has posted on her web site, “Therefore, the Probate Court will not be

accepting Applications for Weapons Carry Licenses until further notice.”

https://www.fultoncountyga.gov/inside-fulton-county/fulton-county-departments/probate-court.

       Kemp extended the public health emergency and Melton extended the

judicial emergency, so that both are currently set to expire on May 13, 2020.

Extensions of Emergencies.

       On March 19, 2020, Plaintiffs’ counsel had hand delivered to Kemp a letter

requesting Kemp to use his emergency powers under Georgia law to suspend




2
 As shown in the Declaration of Judicial Emergency, the Declaration is from Chief
Justice Melton and is not an “Order of the Supreme Court of Georgia.” Even if it
were, Georgia does not have a unified court system and the Supreme Court does
not have general superintending authority over the inferior courts.
                                            3
        Case 1:20-cv-01517-SCJ Document 12 Filed 04/12/20 Page 4 of 9




enforcement of O.C.G.A. § 16-11-126. Letter to Kemp. As of the writing of this

Supplemental Brief, Kemp has not responded to the letter.

      On March 27, 2020, Plaintiffs’ counsel faxed and mailed a letter to Melton,

asking Melton to join in the request to Kemp. Letter to Melton. On April 9, 2020,

Melton responded, saying he did not have authority to suspend statutes (and not

expressly responding to the request to contact Kemp). Letter from Melton.

Argument

      Georgia law prohibits carrying a weapon without a Georgia weapons carry

license (“GWL”) outside one’s home, motor vehicle of place of business. O.C.G.A.

§ 16-11-126. Violations of that Code section are misdemeanors punishable by up to

a $1,000 fine and 12 months incarceration. Georgia law includes handguns in the

definition of a “weapon.” O.C.G.A. § 16-11-125.1. Contrary to a widespread

misconception, Georgia does not permit handguns to be carried openly without a

license. In fact, Georgia no longer even prohibits carrying concealed weapons.

Thus, a GWL is required to carry a weapon at all, and the carrier with a GWL can

choose to carry weapons openly or concealed.

      The Supreme Court of the United States has ruled that the Second Amendment

guarantees an indcividual, fundamental right to keep and bear arms, and that the

                                       4
        Case 1:20-cv-01517-SCJ Document 12 Filed 04/12/20 Page 5 of 9




handgun is the quintessential arm for self-defense in America. District of Columbia

v. Heller, 554 U.S. 570 (2008). The Court ruled that “bear” means “carry” and that

law-abiding citizens have a fundamental right to keep and carry arms in case of

confrontation. Id. The Court also ruled that the Second Amendment applies to the

states. McDonald v. City of Chicago, 561 U.S. 742 (2010).

      In Caetano v. Massachusetts, 136 S.Ct. 1027, 194 L.Ed.2d 99 (2016), the

Court reversed the conviction of a homeless person for carrying “stun gun” in public,

thus extinguishing any claims that the Second Amendment does not apply outside

the home.

      Because Georgia law requires a GWL to carry a handgun, and Toomer refuses

to issue a GWL, Plaintiff Sara Carter (“Carter”) and other members of

GeorgiaCarry.Org, Inc. (“GCO”) have no meaningful way to carry handguns for

self-defense, in violation of the Second Amendment.

      The Supreme Court of Georgia has ruled that any law that contains a

prohibition against bearing arms openly “is in conflict with the Constitution, and

void.” Nunn v. Georgia, 1 Ga. 243 (1846) (emphasis in original). Under the present

circumstances, Georgia law both prohibits carrying arms openly without a license



                                        5
        Case 1:20-cv-01517-SCJ Document 12 Filed 04/12/20 Page 6 of 9




and makes it impossible to obtain a license. Thus, Georgia is presently banning

carrying handguns openly.

      In more recent times, the Georgia Supreme Court has declared the right to

keep and bear arms is a civil right as well. Ferguson v. Perry, 292 Ga. 666, 740

S.E.2d 598 (2013).

Standard for Obtaining an Injunction or Temporary Restraining Order

      In order to obtain an injunction, the plaintiff must show 1) it has a substantial

likelihood of success on the merits; 2) irreparable injury will be suffered unless the

injunction issues; the threatened injury to the movant outweighs whatever damage

the proposed injunction may cause the other party; and 4) if issued, the injunction

would not be adverse to the public interest. Siegel v. LePore, 234 F.3d 1163 (11th

Cir. 2000). Irreparable harm is the sine qua non of injunctive relief. Id.

Likelihood of Success on the Merits

      Plaintiffs demonstrated above that the current situation has created a direct

violation of the Second Amendment for Plaintiffs. They are completely precluded

from exercising in any meaningful way their Second Amendment rights in this time

of turmoil and potential civil unrest. They are highly likely to succeed on the merits.

In cases of fundamental constitutional rights such as the Second Amendment,

                                         6
            Case 1:20-cv-01517-SCJ Document 12 Filed 04/12/20 Page 7 of 9




likelihood of success on the merits often subsumes all other criteria for temporary

relief.

Irreparable Harm

          Deprivation of fundamental constitutional rights causes per se irreparable

harm. Brenner v. Scott, 999 F.Supp.2d 1278, 1291 (N.D. Fla. 2014) (“[T]he ongoing

unconstitutional denial of a fundamental right almost always constitutes irreparable

harm.”) Plaintiffs are being deprived of the ability to exercise a fundamental

constitutional right and they cannot meaningfully be compensated for that

deprivation.

Harm to Defendants if Relief is Granted.

          The relief sought is not drastic. Thirty states do not require a license to carry

a handgun openly.            https://opencarry.org/maps/map-open-carry-of-a-properly-holstered-

loaded-handgun/. Moreover, only law-abiding citizens could lawfully exercise the

right to carry a handgun even if no permit were required. Those prohibited by state

or federal law from even possessing firearms (e.g., convicted felons and domestic

violence misdemeanants) still could not carry a handgun. In addition, existing laws

prohibiting using firearms for unlawful purposes (murder, rape, robbery, assault)

still would be in place and still would be enforceable. Plaintiffs seek only the ability

                                              7
        Case 1:20-cv-01517-SCJ Document 12 Filed 04/12/20 Page 8 of 9




for law-abiding citizens to be able to carry weapons. Georgia law already prohibits

law enforcement officers from detaining a person for the purpose of seeing if he or

she has a GWL. Finally, Defendants cannot seriously argue that they have any

interest in violating Plaintiffs’ Second Amendment rights.

Public Interest

      The public has a strong interest in seeing the Constitution enforced as the

supreme law of the land. The public does not have an interest in violating the Second

Amendment. Brenner, 999 F.Supp.2d at 1291-1292 (“Vindicating constitutional

rights almost always serves the public interest.”)

Conclusion

      For the reasons stated above, Plaintiffs move for a TRO or preliminary

injunction against enforcement of O.C.G.A. § 16-11-126 against law-abiding

citizens (i.e., those not prohibited from possessing firearms) during the pendency of

the current state of emergency.

                                       /s/ John R. Monroe
                                       John R. Monroe
                                       John Monroe Law, P.C.
                                       Attorney for Plaintiff
                                       156 Robert Jones Road
                                       Dawsonville, GA 30534
                                       678-362-7650
                                       jrm@johnmonroelaw.com


                                         8
        Case 1:20-cv-01517-SCJ Document 12 Filed 04/12/20 Page 9 of 9




                                       State Bar No. 516193


                              RULE 7.1 CERTIFICATE
      I certify that this brief was prepared with one of the font and point selections
approved in Rule 5.1(B).


                                                     /s/ John R. Monroe
                                               John R. Monroe




                                         9
